UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-03262 COMSTOCK RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of 94-1667468 (I.R.S. Employer incorporation or organization) Identification Number) 5300 Town and Country Blvd., Suite 500, Frisco, Texas 75034 (Address of principal executive offices) Telephone No.: (972) 668-8800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of the registrant's common stock, par value $.50, as of August 4, 2009 was 46,620,445. COMSTOCK RESOURCES, INC. QUARTERLY REPORT For the Quarter Ended June 30, 2009 INDEX Page PART I. Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets - June 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations - Three Months and Six Months ended June 30, 2009 and 2008 5 Consolidated Statement of Stockholders' Equity and Comprehensive Income (Loss) - Six Months ended June 30, 2009 6 Consolidated Statements of Cash Flows - Six Months ended June 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 8 Report of Independent Registered Public Accounting Firm 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4. Controls and Procedures 24 PARTII. Other Information Item 4. Submission of Matters to a Vote of Security Holders 24 Item 6. Exhibits 25 Fourth Amendment to the Lease Agreement dated May 8, 2009 between the Company and Stonebriar I Office Partners, Ltd. Awareness Letter of Ernst & Young LLP Section 302 Certification of the Chief Executive Officer Section 302 Certification of the Chief Financial Officer Certification for the Chief Executive Officer as required by Section 906 Certification for the Chief Financial Officer as required by Section 906 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 3 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS (In thousands) Cash and Cash Equivalents $ $ Accounts Receivable: Oil and gas sales Joint interest operations Marketable Securities Derivative Financial Instruments Deferred Income Tax Asset Other Current Assets Total current assets Property and Equipment: Unevaluated oil and gas properties Oil and gas properties, successful efforts method Other property and equipment Accumulated depreciation, depletion and amortization ) ) Net property and equipment Other Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable $ $ Accrued Expenses Total current liabilities Long-term Debt Deferred Income Taxes Payable Reserve for Future Abandonment Costs Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock – $0.50 par, 75,000,000 shares authorized, 46,620,445 and 46,442,595 shares outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these statements. 4 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenues: Oil and gas sales $ Gain on sale of assets — — Operating expenses: Oil and gas operating Exploration — Depreciation, depletion and amortization General and administrative, net Total operating expenses Operating income (loss) from continuing operations ) ) Other income (expenses): Interest income 10 32 Other income 29 36 92 58 Interest expense ) Total other income (expenses) Income (loss) from continuing operations before income taxes ) ) Benefit from (provision for) income taxes ) ) Income (loss) from continuing operations ) ) Income from discontinued operations after income taxesand minority interest — — Net income (loss) $ ) $ $ ) $ Basic net income (loss) per share: Continuing operations $ ) $ $ ) $ Discontinued operations — — $ ) $ $ ) $ Diluted net income (loss) per share: Continuing operations $ ) $ $ ) $ Discontinued operations — — $ ) $ $ ) $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these statements. 5 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS)
